United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
FRANKLIN DELANO ROOSEVELT
HOSPITAL, Montrose, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0782
Issued: November 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 11, 2021 appellant filed a timely appeal from an November 16, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case. 2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $23,577.91, for which she was without fault, for
the period April 1, 2003 through August 15, 2020, because she concurrently received FECA wageloss compensation and Social Security Administration (SSA) age-related retirement benefits
1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the November 16, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedures provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal.

without an appropriate offset; (2) whether it properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly required recovery of the overpayment by deducting
$200.00 every 28 days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On March 22, 1991 appellant then a 53-year-old secretary, filed an occupational disease
claim (Form CA-2) alleging that she developed an emotional condition due to factors of her federal
employment. She noted that she first became aware of her condition on October 1990 and realized
its relation to her federal employment on March 7, 1991. Appellant’s retirement plan was listed
on her claim form as Federal Employees Retirement System (FERS). OWCP accepted her claim
for anxiety disorder, neurasthenia, malaise, fatigue, and aggravation of chronic fatigue syndrome.
Appellant stopped work on March 18, 1991 and did not return. OWCP paid her wage-loss
compensation on the periodic rolls commencing June 16, 2002.
On August 3, 2020 OWCP sent a FERS/SSA dual benefits calculation form to SSA.
On August 12, 2020 OWCP received a completed FERS/SSA dual benefits calculation
form wherein SSA calculated appellant’s SSA age-related retirement benefit rates with FERS and
without FERS from April 2003 through December 2019. Beginning April 2003, the SSA rate with
FERS was $593.50 and without FERS was $501.80. Beginning December 2003, the SSA rate
with FERS was $605.90 and without FERS was $512.30. Beginning December 2004, the SSA
rate with FERS was $622.20 and without FERS was $526.10. Beginning December 2005 the SSA
rate with FERS was $647.70 and without FERS was $547.60. Beginning December 2006 the SSA
rate with FERS was $669.00 and without FERS was $565.60. Beginning December 2007, the
SSA rate with FERS was $684.30 and without FERS was $578.60. Beginning December 2008,
the SSA rate with FERS was $723.90 and without FERS was $612.10. Beginning December 2009,
the SSA rate with FERS was $723.90 and without FERS was $612.10 . Beginning December 2010,
the SSA rate with FERS was $723.90 and without FERS was $612.10 . Beginning December 2011,
the SSA rate with FERS was $749.90 and without FERS was $634.10. Beginning December 2012,
the SSA rate with FERS was $762.60 and without FERS was $644.80 . Beginning December 2013,
the SSA rate with FERS was $774.00 and without FERS was $654.40 . Beginning December 2014,
the SSA rate with FERS was $787.10 and without FERS was $665.50. Beginning December 2015,
the SSA rate with FERS was $787.10 and without FERS was $665.50 . Beginning December 2016,
the SSA rate with FERS was $789.40 and without FERS was $667.40 . Beginning December 2017,
the SSA rate with FERS was $805.10 and without FERS was $680.70. Beginning December 2018,
the SSA rate with FERS was $827.60 and without FERS was $699.70. Beginning December 2019,
the SSA rate with FERS was $840.80 and without FERS was $710.80.
On September 11, 2020 OWCP prepared a FERS offset calculation worksheet wherein it
noted the calculation of appellant’s SSA offset overpayment from April 1, 2003 through
August 15, 2020 and computed a total overpayment amount of $23,577.91. This form indicated
that from April 1 through November 30, 2003 appellant received an overpayment in the amount
of $737.63. From December 1, 2003 through November 30, 2004 she received an overpayment in
the amount of $1,125.75. From December 1, 2004 through November 30, 2005 appellant received
an overpayment in the amount of $1,156.37. From December 1, 2005 through November 30, 2006
she received an overpayment in the amount of $1,204.50. From December 1, 2006 through
November 30, 2007 appellant received an overpayment in the amount of $1,244.21. From
December 1, 2007 through November 30, 2008 she received an overpayment in the amount of
2

$1,275.37. From December 1, 2008 through November 30, 2009 appellant received an
overpayment in the amount of $1,345.29. From December 1, 2009 through November 30, 2010
she received an overpayment in the amount of $1,345.29 . From December 1, 2010 through
November 30, 2011 appellant received an overpayment in the amount of $1,345.29. From
December 1, 2011 through November 30, 2012 she received an overpayment in the amount of
$1,397.24. From December 1, 2012 through November 30, 2013 appellant received an
overpayment in the amount of $1,417.48. From December 1, 2013 through November 30, 2014
she received an overpayment in the amount of $1,439.14. From December 1, 2014 through
November 30, 2015 appellant received an overpayment in the amount of $1,463.21. From
December 1, 2015 through November 30, 2016 she received an overpayment in the amount of
$1,467.22. From December 1, 2016 through November 30, 2017 appellant received an
overpayment in the amount of $1,468.02. From December 1, 2017 through November 30, 2018
she received an overpayment in the amount of $1,496.90. From December 1, 2018 through
November 30, 2019 appellant received an overpayment in the amount of $1,539.02. From
December 1, 2019 through August 15, 2020 she received an overpayment in the amount of
$1,110.00.
In a preliminary overpayment determination dated September 2, 2020, OWCP informed
appellant that she received an overpayment of compensation in the amount of $23,577.91, for the
period April 1, 2003 through August 15, 2020, because she concurrently received SSA age-related
retirement benefits and FECA wage-loss compensation without an appropriate offset, which
constituted a prohibited dual benefit. It determined that she was without fault in the creation of
the overpayment. OWCP requested that appellant submit a completed overpayment recovery
questionnaire (Form OWCP-20) to determine a reasonable payment method, and advised her that
she could request waiver of recovery of the overpayment. It further requested that she provide
supporting financial documentation, including copies of income tax returns, bank account
statements, bills and canceled checks, pay slips, and any other records that support income and
expenses. Additionally, OWCP provided an overpayment action request form and further notified
appellant that, within 30 days of the date of the letter, she could request a telephone conference, a
final decision based on the written evidence, or a prerecoupment hearing. No additional evidence
was received.
By decision dated November 16, 2020, OWCP finalized the preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $23,577.91 for the period April 1, 2003 through August 15, 2020, because she concurrently
received SSA age-related retirement benefits and FECA wage-loss compensation without an
appropriate offset, which constituted a prohibited dual benefit. It further found that she was
without fault in the creation of the overpayment, but denied waiver of recovery of the overpayment
because the evidence of record failed to establish that recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. OWCP required recovery of the
overpayment by deducting $200.00 every 28 days from appellant’s continuing compensation
payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the

3

performance of his or her duty. 3 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 4
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service. 5 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
age-related retirement benefits earned as a federal employee is part of the FERS retirement
package, and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual
benefit.6
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $23,577.91, for which she was without fault, for the period
April 1, 2003 through August 15, 2020, because she concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits without an appropriate offset.
As noted, a claimant cannot receive concurrent FECA compensation for wage -loss and
SSA retirement benefits attributable to federal service for the same period. 7 The record supports
that appellant received FECA wage-loss compensation on the periodic rolls beginning
June 16, 2002. Appellant received SSA age-related retirement benefits beginning April 2003. The
information provided by SSA established that appellant had received SSA age -related retirement
benefits that were attributable to her federal service commencing April 1, 2003. Thus, the record
establishes that she received an overpayment of FECA wage-loss compensation.8
To determine the amount of the overpayment, the portion of the SSA age-related retirement
benefits that were attributable to federal service must be calculated. OWCP received
documentation from SSA with respect to appellant’s specific SSA age-related retirement benefits
that were attributable to federal service. SSA provided its rates with FERS and without FERS for
specific periods April 1, 2003 through August 15, 2020. OWCP provided its calculations for each
relevant period based on SSA’s worksheet and determined that appellant received an overpayment
in the amount of $23,577.91.

3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

6

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

7

20 C.F.R. § 10.421(d); L.D., Docket No. 19-0606 (issued November 21, 2019); A.C., Docket No. 18-1550 (issued
February 21, 2019); S.M., supra note 5.
8

Id.

4

The Board has reviewed OWCP’s calculations and finds that it properly determined that
appellant received prohibited dual benefits totaling $23,577.91 for the period April 1, 2003
through August 15, 2020.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.9
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current inc ome, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP. 10 An individual is deemed to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
more than $50.00. 11
Additionally, recovery of an overpayment is considered to be against equity and good
conscience when an individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when an individual, in reliance on such payment or on
notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. 12
Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. The
information is also used to determine the repayment schedule, if necessary. 13
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver of
recovery of the overpayment must be considered, and repayment is still required unless adjustment
9

5 U.S.C. § 8129.

10

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2020).
11

N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666 (issued April 26, 2019); id. at
Chapter 6.400.4.a(3).
12

20 C.F.R. § 10.437(a)(b).

13

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

5

or recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience. 14 However, appellant had the responsibility to provide financial information to
OWCP,15 but failed to do so.
In its preliminary overpayment determination, dated September 21, 2020, OWCP
requested that appellant provide a completed Form OWCP-20 with supporting financial
documentation, including copies of income tax returns, bank account statements, bills and
cancelled checks, pay slips, and any other records to support income and expenses. It advised her
that it would deny waiver of recovery if she failed to furnish the requested financial information
within 30 days. Appellant did not provide the requested Form OWCP-20 or submit any financial
information necessary for OWCP to determine if recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience.
Accordingly, as appellant did not submit the information required under 20 C.F.R. § 10.438
of OWCP’s regulations to determine her eligibility for waiver, OWCP properly denied waiver of
recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides in pertinent part that when an
overpayment has been made to an individual who is entitled to further payments, the individual
shall refund to OWCP the amount of the overpayment as soon as the error is discovered or his or
her attention is called to the same. If no refund is made, OWCP shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate of
compensation, the financial circumstances of the individual, and any other relevant factors, so as
to minimize any hardship. 16
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$200.00 every 28 days from appellant’s continuing compensation payments.
OWCP provided appellant a Form OWCP-20 with its September 21, 2020 preliminary
overpayment determination. It afforded her the opportunity to provide appropriate financial
information and documentation to OWCP. However, appellant did not complete the Form OWCP20 or provide financial documentation to support her income and expenses prior to the final
November 16, 2020 overpayment decision. The overpaid individual is responsible for providing
information about income, expenses, and assets as specified by OWCP. 17 When an individual fails
to provide requested financial information, OWCP should follow minimum collection guidelines

14

Id. at § 10.436.

15

Id. at § 10.438; S.P., Docket No. 19-1318 (issued July 31, 2020).

16

20 C.F.R. § 10.441(a); A.S., Docket No. 19-0171 (issued June 12, 2019); Donald R. Schueler, 39 ECAB 1056,
1062 (1988).
17

Id. at § 10.438(a).

6

designed to collect the debt promptly and in full. 18 As appellant did not submit supporting financial
documentation to OWCP as requested, the Board finds that OWCP properly required recovery of
the $23,577.91 overpayment at the rate of $200.00 every 28 days from appellant’s continuing
compensation payments.19
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $23,577.91, for which she was without fault, for the period
April 1, 2003 through August 15, 2020, because she concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits without an appropriate offset. The Board
further finds that OWCP properly denied waiver of recovery of the overp ayment and properly
required recovery of the overpayment by deducting $200.00 every 28 days from her continuing
compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the November 16, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

See J.A., Docket No. 19-1946 (issued July 13, 2020); Frederick Arters, 53 ECAB 397 (2002); Federal (FECA)
Procedure Manual, Part 6 -- Debt Liquidation, Responsibility for the Collection and Settlement of Debts, Chapter
6.300.2 (September 2020). 20 C.F.R. § 10.436; id. at Chapter 6.400.4a(2).
19

See J.A., id.; E.K., Docket No. 18-0587 (issued October 1, 2018); S.B., Docket No. 16-1795 (issued
March 2, 2017).

7

